Mr. Chief Justice McWilliams
delivered the opinion of the Court.
Defendent was convicted of the crime of forgery and sentenced to a term in the state penitentiary. By writ of error the defendant now seeks reversal of the judgment and sentence thus entered against him.
*173The defendant contends that the judgment should be reversed and the cause remanded for a new trial because of the failure of the trial court to comply with the mandate of Stull v. People, 140 Colo. 278, 344 P.2d 455 concerning the manner in which evidence of so-called similar transactions is to be handled. In this regard the Attorney General confesses error. Our examination- of the record convinces us also that in connection with the matter above referred to the trial court failed to comply with Stull v. People, supra. Other cases indicating our adherence ’ to Stull v. People, supra, are Clews v. People, 151 Colo. 219, 377 P.2d 125; Stanmore v. People, 146 Colo. 445, 362 P.2d 1042; and Kostal v. People, 144 Colo. 505, 357 P.2d 70.
, The judgment is therefore-reversed and the-'cause remanded . with direction that any further proceedings be consonant. with Stull v. People, supra.
/’Mr'." Justice Kelley not participating.